BROCK, Judge.
All of the facts necessary to the establishment of a prima facie case for plaintiff were either judicially admitted or formally stipulated. The fact of the execution by plaintiff and Jane W. Jones of a contract which established the account in question as a joint savings account with the right of survivorship; and the fact that the assets of the estate of Jane W. Jones were sufficient, without consideration of the savings account in question, to pay all debts, claims, and charges of administration, entitled plaintiff, nothing else appearing, to a judgment declaring him to be entitled to the proceeds of the savings account in question. The questions of undue influence and of the mental incapacity of Jane W. Jones to execute the contract were raised by the administratrix. These were the only issues which remained to be resolved, and the burden of proof was upon the administratrix.
Defendant administratrix offered several witnesses and proposed to obtain opinion testimony from them. Objections to the questions were sustained in each instance and defendant ad-ministratrix assigns these rulings as errors. These assignments of error are without merit.
“Anyone who has observed another, or conversed with him, or had dealings with him, and a reasonable- opportunity, based thereon, of forming an opinion, satisfactory to himself, as to the mental condition of such person, is permitted to give his opinion in evidence upon the issue of mental capacity, although the witness be not a psychiatrist or expert in mental disorders.” In re Brown, 203 N.C. 347, 166 S.E. 72. See also, Moore v. Insurance Co., 266 N.C. 440, 146 S.E. 2d 492; Stansbury, N. C. *597Evidence 2d, § 127. However, this rule presupposes an inquiry or question relating to mental capacity to know and understand the nature and effect of the kind of transaction involved in the litigation.
The following is generally typical of the questions to which objections were sustained:
“Q. Well, Mrs. Pennell, will you describe to His Honor and the jury the physical and mental condition of your sister, Mrs. Jones, from September 14, 1965 to December 21, 1965?”
The vice of such a general question is fully exemplified in the answer to the question which was allowed in the absence of the jury. We will not reproduce here the dissertation delivered by the witnesses. Suffice to say, much of it was not relevant to the case, much of it was clearly hearsay, and none of it bore directly upon the mental capacity of decedent to know and understand the nature and effect of the contract she signed with plaintiff to establish a joint savings account with right of survivorship. The objections to the questions were properly sustained.
Defendant did not undertake to offer evidence of undue influence, therefore no issue concerning this was before the court. Having failed in her effort to offer competent evidence of mental incapacity, she failed to offer sufficient evidence to justify submission of that issue to the jury. Therefore, a directed verdict for plaintiff was properly entered.
Affirmed.
Chief Judge Mallard and Judge Britt concur.